            Case 2:20-cv-01459-GMN-DJA Document 9 Filed 08/18/20 Page 1 of 3



 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   WHITNEY L. WELCH-KIRMSE, ESQ.
     Nevada Bar No. 12129
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          welchkirmsew@gtlaw.com
 7   Counsel for Defendant
     JPMorgan Chase Bank, N.A.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   DOG BITES BACK, LLC, a Nevada Limited                   Case No.: 2:20-cv-01459-GMN-DJA
     Liability Company,
12
                            Plaintiff,
13                                                           STIPULATION AND ORDER
     vs.                                                     REGARDING DIVERSITY
14                                                           JURISDICTION PURSUANT TO
     JPMORGAN CHASE BANK, N.A., a National                   28 U.S.C. § 1332
15
     Association; DOES I through X; and ROE
16   COMPANIES I through X, inclusive,

17                          Defendants.
18

19           Plaintiff DOG BITES BACK, LLC (“Plaintiff” or “Dog Bites Back LLC”) and Defendant
20   JPMORGAN CHASE BANK, N.A. (“Defendant” or “JPMorgan”), by and through their respective
21   counsel, hereby stipulate as to the existence of diversity jurisdiction pursuant to 28 U.S.C. § 1332.
22           WHEREAS, Plaintiff filed the Complaint in this matter in the Eighth Judicial District Court,
23   Clark County, Nevada, on June 16, 2020 (the “State Court Action”).
24           WHEREAS, Defendant removed this matter to the United States District Court for the District
25   of Nevada on August 5, 2020 (ECF No. 1).
26           WHEREAS, on August 7, 2020, this Court issued a Minute Order, which ordered Defendant
27   to show cause as to why the Court should not remand this action to Clark County District Court for
28   failure to satisfy the diversity jurisdiction requirements set forth in 28 U.S.C. § 1332 (ECF No. 5).


     ACTIVE 51798181v3
            Case 2:20-cv-01459-GMN-DJA Document 9 Filed 08/18/20 Page 2 of 3



 1           WHEREAS, Defendant JPMorgan Chase Bank, N.A. is, and was at the time the State Court
 2   Action was filed, a national banking association, organized under the laws of the United States, with
 3   its main office, as designated in its Articles of Association, in Columbus, Ohio. Accordingly,
 4   JPMorgan is a citizen of Ohio for the purpose of diversity jurisdiction.
 5           WHEREAS, Plaintiff Dog Bites Back, LLC is owned and/or managed by two (2) individuals:
 6   Antonio Accornero and Giancarlo Bomparola (the “Managers”)
 7           WHEREAS, Manager Antonio Accornero resides at 9601 Orient Express Court, Las Vegas,
 8   Nevada 89145.
 9           WHEREAS, Manager Giancarlo Bomparola resides at 9741 Manheim Lane, Las Vegas,
10   Nevada 89117. Accordingly, Plaintiff Dog Bites Back, LLC is a Nevada citizen for the purpose of
11   diversity jurisdiction.
12           WHEREFORE, IT IS HEREBY STIPULATED, between counsel for Plaintiff and counsel
13   for Defendant, that:
14                   The diversity jurisdiction requirements set forth in 28 U.S.C. § 1332 have
                     been satisfied pursuant to Johnson v. Colombia Props. Anchorage,
15                   LP, 437 F.3d 894, 899 (9th Cir. 2006) ("[L]ike a partnership, an
                     LLC is a citizen of every state of which its owners/members are
16                   citizens.").
17           IT IS SO STIPULATED.
18   DATED this 17th day of August, 2020.                  DATED this 17th day of August, 2020.

19   GREENBERG TRAURIG, LLP                                MASSI & MASSI, ATTORNEYS AT LAW

20
           /s/ Jacob D. Bundick                                   /s/ Robert G. Massi
21   JACOB D. BUNDICK, ESQ.                                ROBERT G. MASSI, ESQ.
     Nevada Bar No. 9772                                   Nevada Bar No. 13719
22   WHITNEY L. WELCH-KIRMSE, ESQ.                         2510 Wigwam Parkway, Suite 206
     Nevada Bar No. 12129                                  Henderson, Nevada 89074
23   10845 Griffith Peak Dr., Suite 600                    Attorney for Plaintiff Dog Bites Back, LLC
     Las Vegas, Nevada 89135
24   Counsel for Defendant JPMorgan Chase Bank, N.A.

25                                                   ORDER

26           In consideration of the stipulation by the parties, and with cause appearing,

27           IT IS HEREBY ORDERED The diversity jurisdiction requirements set forth in 28 U.S.C. §

28   1332 have been satisfied pursuant to Johnson v. Colombia Props. Anchorage, LP, 437 F.3d 894, 899

                                                        -2-
     ACTIVE 51798181v3
            Case 2:20-cv-01459-GMN-DJA Document 9 Filed 08/18/20 Page 3 of 3



 1   (9th Cir. 2006) ("[L]ike a partnership, an LLC is a citizen of every state of which its owners/
 2   members are citizens.").
 3           DATED this ___
                        18 day of August, 2020.

 4

 5

 6                                                    Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT
 7

 8

 9   ///
10   ///

11   ///

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -3-
     ACTIVE 51798181v3
